

	

		II 

		109th CONGRESS

		1st Session

		S. 174

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. DeWine (for himself,

			 Mr. Dodd, and Mrs. Murray) introduced the following bill; which

			 was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To improve the palliative and end-of-life

		  care provided to children with life-threatening conditions, and for other

		  purposes.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the

			 Children’s Compassionate Care Act of

			 2005.

			

				(b)

				Table of contents

				The table of contents of this

			 Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Title I—Grants to expand

				pediatric palliative care services and research

					Sec. 101. Education and

				training.

					Sec. 102. Grants to expand

				pediatric palliative care.

					Sec. 103. Health professions

				fellowships and residency grants.

					Sec. 104. Model program

				grants.

					Sec. 105. Research.

					Title II—Pediatric palliative

				care demonstration projects

					Sec. 201. Medicare pediatric

				palliative care demonstration projects.

					Sec. 202. Private sector

				pediatric palliative care demonstration projects.

					Sec. 203. Authorization of

				appropriations.

				

			

			I

			Grants to expand pediatric palliative care services and

			 research

			

				101.

				Education and training

				Subpart 2 of part E of title

			 VII of the Public Health Service Act

			 (42 U.S.C.

			 295 et seq.) is amended—

				

					(1)

					in section 770(a) by

			 inserting except for section 771, after carrying out this

			 subpart; and

				

					(2)

					by adding at the end the

			 following:

					

						

							771.

							Pediatric palliative care services education and

				training

							

								(a)

								Establishment

								The Secretary may award

				grants to eligible entities to provide training in pediatric palliative care

				and related services.

							

								(b)

								Eligible entity defined

								

									(1)

									In general

									In this section the term

				eligible entity means a health care provider that is affiliated

				with an academic institution, that is providing comprehensive pediatric

				palliative care services, alone or through an arrangement with another entity,

				and that has demonstrated experience in providing training and consultative

				services in pediatric palliative care including—

									

										(A)

										children’s hospitals or

				other hospitals or medical centers with significant capacity in caring for

				children with life-threatening conditions;

									

										(B)

										pediatric hospices or

				hospices with significant pediatric palliative care programs;

									

										(C)

										home health agencies with a

				demonstrated capacity to serve children with life-threatening conditions and

				that provide pediatric palliative care; and

									

										(D)

										any other entity that the

				Secretary determines is appropriate.

									

									(2)

									Life-threatening condition defined

									In this subsection, the

				term life-threatening condition has the meaning given such term by

				the Secretary (in consultation with hospice programs (as defined in section

				1861(dd)(2) of the Social Security Act

				(42 U.S.C.

				1395x(dd)(2))) and academic experts in end-of-life care),

				except that the Secretary may not limit such term to individuals who are

				terminally ill (as defined in section 1861(dd)(3) of the

				Social Security Act (42 U.S.C.

				1395x(dd)(3))).

								

								(c)

								Authorized activities

								Grant funds awarded under

				subsection (a) shall be used to—

								

									(1)

									provide short-term training

				and education programs in pediatric palliative care for the range of

				interdisciplinary health professionals and others providing such care;

								

									(2)

									provide consultative

				services and guidance to health care providers that are developing and building

				comprehensive pediatric palliative care programs;

								

									(3)

									develop regional

				information outreach and other resources to assist clinicians and families in

				local and outlying communities and rural areas;

								

									(4)

									develop or evaluate current

				curricula and educational materials being used in providing such education and

				guidance relating to pediatric palliative care;

								

									(5)

									facilitate the development,

				assessment, and implementation of clinical practice guidelines and

				institutional protocols and procedures for pediatric palliative, end-of-life,

				and bereavement care; and

								

									(6)

									assure that families of

				children with life-threatening conditions are an integral part of these

				processes.

								

								(d)

								Authorization of appropriations

								There are authorized to be

				appropriated to carry out this section $5,000,000 for each of fiscal years 2006

				through 2010.

							.

				

				102.

				Grants to expand pediatric palliative care

				Part Q of title III of the

			 Public Health Service Act

			 (42 U.S.C.

			 280h et seq.) is amended by adding at the end the

			 following:

				

					

						399Z–1.

						Grants to expand pediatric palliative care

						

							(a)

							Establishment

							The Secretary, acting

				through the Administrator of the Health Resources and Services Administration,

				may award grants to eligible entities to implement or expand pediatric

				palliative care programs for children with life-threatening conditions.

						

							(b)

							Eligible entity defined

							In this section, the term

				eligible entity means—

							

								(1)

								children’s hospitals or

				other hospitals with a capacity and ability to care for children with

				life-threatening conditions;

							

								(2)

								hospices with a

				demonstrated capacity and ability to care for children with life-threatening

				conditions and their families; and

							

								(3)

								home health agencies

				with—

								

									(A)

									a demonstrated capacity and

				ability to care for children with life-threatening conditions; and

								

									(B)

									expertise in providing

				palliative care.

								

							(c)

							Authorized activities

							Grant funds awarded under

				subsection (a) shall be used to—

							

								(1)

								create new pediatric

				palliative care programs;

							

								(2)

								start or expand needed

				additional care settings, such as respite, hospice, inpatient day services, or

				other care settings to provide a continuum of care across inpatient, home, and

				community-based settings;

							

								(3)

								expand comprehensive

				pediatric palliative care services, including care coordination services, to

				greater numbers of children and broader service areas, including regional and

				rural outreach; and

							

								(4)

								support communication

				linkages and care coordination, telemedicine and teleconferencing, and measures

				to improve patient safety.

							

							(d)

							Application

							Each eligible entity

				desiring a grant under this section shall submit an application to the

				Administrator at such time, in such manner, and containing such information as

				the Administrator may require.

						

							(e)

							Authorization of appropriations

							There are authorized to be

				appropriated to carry out this section $10,000,000 for each of fiscal years

				2006 through 2010.

						.

			

				103.

				Pediatric palliative care training and residency

			 grants

				Part A of title IV of the

			 Public Health Service Act

			 (42 U.S.C.

			 281 et seq.) is amended by adding at the end the

			 following:

				

					

						404H.

						Pediatric palliative care training and residency

				grants

						

							(a)

							Establishment

							The Director of the

				National Institutes of Health is authorized to award training grants to

				eligible entities to expand the number of physicians, nurses, mental health

				professionals, and appropriate allied health professionals and specialists (as

				determined by the Secretary) with pediatric palliative clinical training and

				research experience.

						

							(b)

							Eligible entity defined

							In this section, the term

				eligible entity means—

							

								(1)

								a pediatric department of a

				medical school and other related departments including—

								

									(A)

									oncology;

								

									(B)

									virology;

								

									(C)

									neurology; and

								

									(D)

									psychiatry;

								

								(2)

								a school of nursing;

							

								(3)

								a school of psychology and

				social work; and

							

								(4)

								a children’s hospital or

				other hospital with a significant number of pediatric patients with

				life-threatening conditions.

							

							(c)

							Application

							Each eligible entity

				desiring a grant under this section shall submit an application to the Director

				at such time, in such manner, and containing such information as the Director

				may require.

						

							(d)

							Authorization of appropriations

							There are authorized to be

				appropriated to carry out this section $5,000,000 for each of fiscal years 2006

				through 2010.

						.

			

				104.

				Model program grants

				Part Q of title III of the

			 Public Health Service Act

			 (42 U.S.C.

			 280h et seq.), as amended by section 102, is further amended by

			 adding at the end the following:

				

					

						399Z–2.

						Model program grants

						

							(a)

							Establishment

							The Secretary may award

				grants to eligible entities to enhance pediatric palliative care and care for

				children with life-threatening conditions in general pediatric or family

				practice residency training programs through the development of model

				programs.

						

							(b)

							Eligible entity defined

							In this section the term

				eligible entity means a pediatric department of—

							

								(1)

								a medical school;

							

								(2)

								a children’s hospital;

				or

							

								(3)

								any other hospital with a

				general pediatric or family practice residency program that serves a

				significant number of pediatric patients with life-threatening

				conditions.

							

							(c)

							Application

							Each eligible entity

				desiring a grant under this section shall submit an application to the

				Administrator at such time, in such manner, and containing such information as

				the Administrator may require.

						

							(d)

							Authorization of appropriations

							There are authorized to be

				appropriated to carry out this section $5,000,000 for each of fiscal years 2006

				through 2010.

						.

			

				105.

				Research

				

					(a)

					Pain and symptom management

					The Director of the National

			 Institutes of Health (in this section referred to as the

			 Director) shall provide translational research grants to fund

			 research in pediatric pain and symptom management that will utilize existing

			 facilities of the National Institutes of Health including—

					

						(1)

						pediatric pharmacological

			 research units;

					

						(2)

						the general clinical research

			 centers; and

					

						(3)

						other centers providing

			 infrastructure for patient oriented research.

					

					(b)

					Eligible entities

					In carrying out subsection

			 (a), the Director may award grants for the conduct of research to—

					

						(1)

						children’s hospitals or other

			 hospitals serving a significant number of children with life-threatening

			 conditions;

					

						(2)

						pediatric departments of

			 medical schools;

					

						(3)

						institutions currently

			 participating in National Institutes of Health network of pediatric

			 pharmacological research units; and

					

						(4)

						hospices with pediatric

			 palliative care programs and academic affiliations.

					

					(c)

					Authorization of appropriations

					There are authorized to be

			 appropriated to carry out this section $10,000,000, to remain available until

			 expended.

				

			II

			Pediatric palliative care demonstration projects

			

				201.

				Medicare pediatric palliative care demonstration

			 projects

				

					(a)

					Definitions

					In this section:

					

						(1)

						Care coordination services

						The term care

			 coordination services means services that provide for the coordination

			 of, and assistance with, referral for medical and other services, including

			 multidisciplinary care conferences, coordination with other providers involved

			 in care of the eligible child, patient and family caregiver education and

			 counseling, and such other services as the Secretary determines to be

			 appropriate in order to facilitate the coordination and continuity of care

			 furnished to an individual.

					

						(2)

						Demonstration project

						The term demonstration

			 project means a demonstration project established by the Secretary under

			 subsection (b)(1).

					

						(3)

						Eligible child

						The term eligible

			 child means an individual with a life-threatening condition who is

			 entitled to benefits under part A of the medicare program and who is under 18

			 years of age.

					

						(4)

						Eligible provider

						The term eligible

			 provider means—

						

							(A)

							a pediatric palliative care

			 program that is a public agency or private organization (or a subdivision

			 thereof) which—

							

								(i)

								(I)

									is primarily engaged in

			 providing the care and services described in

			 section

			 1861(dd)(1) of the Social

			 Security Act (42 U.S.C. 1395(dd)(1)) and

			 makes such services available (as needed) on a 24-hour basis and which also

			 provides counseling (including bereavement counseling) for the immediate family

			 of eligible children;

								

									(II)

									provides for such care and

			 services in eligible children’s homes, on an outpatient basis, and on a

			 short-term inpatient basis, directly or under arrangements made by the agency

			 or organization, except that—

									

										(aa)

										the agency or organization

			 must routinely provide directly substantially all of each of the services

			 described in subparagraphs (A), (C), and (H) of such section

			 1861(dd)(1);

									

										(bb)

										in the case of other services

			 described in such section 1861(dd)(1) which are not provided directly by the

			 agency or organization, the agency or organization must maintain professional

			 management responsibility for all such services furnished to an eligible child,

			 regardless of the location or facility in which such services are furnished;

			 and

									

									(III)

									(aa)

										identifies medical,

			 community, and social service needs;

									

										(bb)

										simplifies access to

			 service;

									

								(cc)

								uses the full range of

			 community resources, including the friends and family of the eligible child;

			 and

							

								(dd)

								provides educational

			 opportunities relating to health care; and

							

								(ii)

								has an interdisciplinary

			 group of personnel which—

								

									(I)

									includes at least—

									

										(aa)

										1 physician (as defined in

			 section

			 1861(r)(1) of the Social Security

			 Act (42 U.S.C.

			 1395x(r)(1)));

									

										(bb)

										1 registered professional

			 nurse; and

									

										(cc)

										1 social worker;

									employed by or, in the case of a

			 physician described in item (aa), under contract with the agency or

			 organization, and also includes at least 1 pastoral or other counselor;

									(II)

									provides (or supervises the

			 provision of) the care and services described in such section 1861(dd)(1);

			 and

								

									(III)

									establishes the policies

			 governing the provision of such care and services;

								

								(iii)

								maintains central clinical

			 records on all patients;

							

								(iv)

								does not discontinue the

			 palliative care it provides with respect to an eligible child because of the

			 inability of the eligible child to pay for such care;

							

								(v)

								(I)

									uses volunteers in its

			 provision of care and services in accordance with standards set by the

			 Secretary, which standards shall ensure a continuing level of effort to use

			 such volunteers; and

								

									(II)

									maintains records on the use

			 of these volunteers and the cost savings and expansion of care and services

			 achieved through the use of these volunteers;

								

								(vi)

								in the case of an agency or

			 organization in any State in which State or applicable local law provides for

			 the licensing of agencies or organizations of this nature, is licensed pursuant

			 to such law;

							

								(vii)

								seeks to ensure that children

			 and families receive complete, timely, understandable information about

			 diagnosis, prognosis, treatments, and palliative care options;

							

								(viii)

								ensures that children and

			 families participate in effective and timely prevention, assessment, and

			 treatment of physical and psychological symptoms of distress; and

							

								(ix)

								meets such other requirements

			 as the Secretary may find necessary in the interest of the health and safety of

			 the eligible children who are provided with palliative care by such agency or

			 organization; and

							

							(B)

							any other individual or

			 entity with an agreement under

			 section

			 1866 of the Social Security

			 Act (42

			 U.S.C. 1395cc) that—

							

								(i)

								has demonstrated experience

			 in providing interdisciplinary team-based palliative care and care coordination

			 services (as defined in paragraph (1)) to pediatric populations; and

							

								(ii)

								the Secretary determines is

			 appropriate.

							

						(5)

						Life-threatening condition

						The term

			 life-threatening condition has the meaning given such term by the

			 Secretary (in consultation with hospice programs (as defined in section

			 1861(dd)(2) of the Social Security Act

			 (42 U.S.C.

			 1395x(dd)(2))) and academic experts in end-of-life care),

			 except that the Secretary may not limit such term to individuals who are

			 terminally ill (as defined in

			 section

			 1861(dd)(3) of the Social

			 Security Act (42 U.S.C.

			 1395x(dd)(3))).

					

						(6)

						Medicare program

						The term medicare

			 program means the health benefits program under title XVIII of the

			 Social Security Act (42 U.S.C. 1395 et

			 seq.).

					

						(7)

						Secretary

						The term

			 Secretary means the Secretary of Health and Human Services.

					

					(b)

					Pediatric palliative care demonstration projects

					

						(1)

						Establishment

						The Secretary shall establish

			 demonstration projects in accordance with the provisions of this subsection to

			 provide pediatric palliative care to eligible children.

					

						(2)

						Participation

						

							(A)

							Eligible providers

							Any eligible provider may

			 furnish items or services covered under the pediatric palliative care

			 benefit.

						

							(B)

							Eligible children

							The Secretary shall permit

			 any eligible child residing in the service area of an eligible provider

			 participating in a demonstration project to participate in such project on a

			 voluntary basis.

						

					(c)

					Services under demonstration projects

					

						(1)

						In general

						Except as otherwise provided

			 in this subsection, the provisions of section 1814(i) of the

			 Social Security Act (42 U.S.C.

			 1395f(i)) shall apply to the payment for pediatric palliative

			 care provided under the demonstration projects in the same manner in which such

			 section applies to the payment for hospice care (as defined in

			 section

			 1861(dd)(1) of the Social

			 Security Act (42 U.S.C. 1395x(dd)(1)))

			 provided under the medicare program.

					

						(2)

						Coverage of pediatric palliative care

						

							(A)

							In general

							Notwithstanding

			 section

			 1862(a)(1)(C) of the Social

			 Security Act (42 U.S.C.

			 1395y(a)(1)(C)), the Secretary shall provide for reimbursement

			 for items and services provided under the pediatric palliative care benefit

			 made available under the demonstration projects in a manner that is consistent

			 with the requirements of subparagraph (B).

						

							(B)

							Benefit

							Under the pediatric

			 palliative care benefit, the following requirements shall apply:

							

								(i)

								Waiver of requirement to elect hospice care

								Each eligible child may

			 receive benefits without an election under

			 section

			 1812(d)(1) of the Social Security

			 Act (42 U.S.C. 1395d(d)(1)) to

			 receive hospice care (as defined in section 1861(dd)(1) of such Act

			 (42 U.S.C.

			 1395x(dd)(1))) having been made with respect to the eligible

			 child.

							

								(ii)

								Authorization for curative treatment

								Each eligible child may

			 continue to receive benefits for disease and symptom modifying treatment under

			 the medicare program.

							

								(iii)

								Provision of care coordination services

								Each eligible child shall

			 receive care coordination services (as defined in subsection (a)(1)) and

			 hospice care (as so defined) through an eligible provider participating in a

			 demonstration project, regardless of whether such individual has been

			 determined to be terminally ill (as defined in

			 section

			 1861(dd)(3) of the Social

			 Security Act (42 U.S.C.

			 1395x(dd)(3))).

							

								(iv)

								Availability of information on pediatric palliative

			 care

								Each eligible child and the

			 family of such child shall receive information and education in order to better

			 understand the utility of pediatric palliative care.

							

								(v)

								Availability of bereavement counseling

								Each family of an eligible

			 child shall receive bereavement counseling, if appropriate.

							

								(vi)

								Additional benefits

								Under the demonstration

			 projects, the Secretary may include any other item or service—

								

									(I)

									for which payment may

			 otherwise be made under the medicare program; and

								

									(II)

									that is consistent with the

			 recommendations contained in the report published in 2003 by the Institute of

			 Medicine of the National Academy of Sciences entitled When Children Die:

			 Improving Palliative and End-of-Life Care for Children and Their

			 Families.

								

							(C)

							Payment

							

								(i)

								Establishment of payment methodology

								The Secretary shall establish

			 a methodology for determining the amount of payment for pediatric palliative

			 care furnished under the demonstration projects that is similar to the

			 methodology for determining the amount of payment for hospice care (as defined

			 in section

			 1861(dd)(1) of the Social

			 Security Act (42 U.S.C. 1395x(dd)(1)))

			 under section 1814(i) of such Act (42 U.S.C.

			 1395f(i)), except as provided in the following

			 subclauses:

								

									(I)

									Amount of payment

									Subject to subclauses (II)

			 and (III), the amount of payment for pediatric palliative care shall be equal

			 to the amount that would be paid for hospice care (as so defined), increased by

			 an appropriate percentage to account for the additional costs of providing

			 bereavement counseling and care coordination services (as defined in subsection

			 (a)(1)).

								

									(II)

									Waiver of hospice cap

									The limitation under

			 section

			 1814(i)(2) of the Social Security

			 Act (42 U.S.C. 1395f(i)(2)) shall

			 not apply with respect to pediatric palliative care and amounts paid for

			 pediatric palliative care under this subparagraph shall not be counted against

			 the cap amount described in such section.

								

									(III)

									Separate payment for counseling services

									Notwithstanding

			 section

			 1814(i)(1)(A) of the Social

			 Security Act (42 U.S.C.

			 1395f(i)(1)(A)), the Secretary may pay for bereavement

			 counseling as a separate service.

								

								(ii)

								Special rules for payment of Medicare+Choice

			 organizations

								The Secretary shall establish

			 procedures under which the Secretary provides for an appropriate adjustment in

			 the monthly payments made under

			 section

			 1853 of the Social Security

			 Act (42 U.S.C. 1395w–23) to any

			 Medicare+Choice organization that provides health care items or services to an

			 eligible child who is participating in a demonstration project.

							

						(3)

						Coverage of pediatric palliative care consultation

			 services

						Under the demonstration

			 projects, the Secretary shall provide for a one-time payment on behalf of each

			 eligible child who has not yet elected to participate in the demonstration

			 project for services that are furnished by a physician who is either the

			 medical director or an employee of an eligible provider participating in such a

			 project and that consist of—

						

							(A)

							an evaluation of the

			 individual’s need for pain and symptom management, including the need for

			 pediatric palliative care;

						

							(B)

							counseling the individual and

			 the family of such individual with respect to the benefits of pediatric

			 palliative care and care options; and

						

							(C)

							if appropriate, advising the

			 individual and the family of such individual regarding advanced care

			 planning.

						

					(d)

					Conduct of demonstration projects

					

						(1)

						Sites

						The Secretary shall conduct

			 demonstration projects in at least 4, but not more than 8, sites.

					

						(2)

						Selection of sites

						The Secretary shall select

			 demonstration sites on the basis of proposals submitted under paragraph (3)

			 that are located in geographic areas that—

						

							(A)

							include both urban and rural

			 eligible providers; and

						

							(B)

							are geographically diverse

			 and readily accessible to a significant number of eligible children.

						

						(3)

						Proposals

						The Secretary shall accept

			 proposals to furnish pediatric palliative care under the demonstration projects

			 from any eligible provider at such time, in such manner, and in such form as

			 the Secretary may reasonably require.

					

						(4)

						Facilitation of evaluation

						The Secretary shall design

			 the demonstration projects to facilitate the evaluation conducted under

			 subsection (e)(1).

					

						(5)

						Duration

						The Secretary shall complete

			 the demonstration projects within a period of 5 years that includes a period of

			 1 year during which the Secretary shall complete the evaluation under

			 subsection (e)(1).

					

					(e)

					Evaluation and reports to Congress

					

						(1)

						Evaluation

						During the 1-year period

			 following the first 4 years of the demonstration projects, the Secretary shall

			 complete an evaluation of the demonstration projects in order—

						

							(A)

							to determine the short-term

			 and long-term costs and benefits of changing—

							

								(i)

								hospice care (as defined in

			 section

			 1861(dd)(1) of the Social

			 Security Act (42 U.S.C. 1395x(dd)(1)))

			 provided under the medicare program to children to include the pediatric

			 palliative care furnished under the demonstration projects; and

							

								(ii)

								the medicare program to

			 permit eligible children to receive curative and palliative care

			 simultaneously;

							

							(B)

							to review the implementation

			 of the demonstration projects compared to recommendations contained in the

			 report published in 2003 by the Institute of Medicine of the National Academy

			 of Sciences entitled When Children Die: Improving Palliative and

			 End-of-Life Care for Children and Their Families;

						

							(C)

							to determine the quality and

			 duration of palliative care for individuals who receive such care under the

			 demonstration projects who would not be eligible to receive such care under the

			 medicare program;

						

							(D)

							whether any increase in

			 payments for pediatric palliative care is offset by savings in other parts of

			 the medicare program; and

						

							(E)

							the projected cost of

			 implementing the demonstration projects on a national basis.

						

						(2)

						Reports

						

							(A)

							Interim report

							Not later than the date that

			 is 2 years after the date on which the demonstration projects are implemented,

			 the Secretary shall submit an interim report to Congress on the demonstration

			 projects.

						

							(B)

							Final report

							Not later than the date that

			 is 1 year after the date on which the demonstration projects end, the Secretary

			 shall submit a final report to Congress on the demonstration projects that

			 includes the results of the evaluation conducted under paragraph (1) together

			 with such recommendations for legislation or administrative action as the

			 Secretary determines is appropriate.

						

					(f)

					Waiver of medicare requirements

					The Secretary shall waive

			 compliance with such requirements of the medicare program to the extent and for

			 the period the Secretary finds necessary to conduct the demonstration

			 projects.

				

				202.

				Private sector pediatric palliative care demonstration

			 projects

				

					(a)

					Definitions

					In this section:

					

						(1)

						Demonstration project

						The term demonstration

			 project means a demonstration project established by the Secretary under

			 subsection (b)(1).

					

						(2)

						Eligible child

						The term eligible

			 child means an individual with a life-threatening condition who

			 is—

						

							(A)

							under 18 years of age;

						

							(B)

							enrolled for health benefits

			 coverage under an eligible health plan; and

						

							(C)

							not enrolled under (or

			 entitled to) benefits under a health plan described in paragraph (3)(C).

						

						(3)

						Eligible health plan

						

							(A)

							In general

							Subject to subparagraphs (B)

			 and (C), the term eligible health plan means an individual or

			 group plan that provides, or pays the cost of, medical care (as such term is

			 defined in section

			 2791 of the Public Health

			 Service Act (42 U.S.C. 300gg–91)).

						

							(B)

							Types of plans included

							For purposes of subparagraph

			 (A), the term eligible health plan includes the following health

			 plans, and any combination thereof:

							

								(i)

								A group health plan (as

			 defined in section

			 2791(a) of the Public Health

			 Service Act (42 U.S.C. 300gg–91(a))), but

			 only if the plan—

								

									(I)

									has 50 or more participants

			 (as defined in section 3(7) of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1002(7))); or

								

									(II)

									is administered by an entity

			 other than the employer who established and maintains the plan.

								

								(ii)

								A health insurance issuer (as

			 defined in section

			 2791(b) of the Public Health

			 Service Act (42 U.S.C.

			 300gg–91(b))).

							

								(iii)

								A health maintenance

			 organization (as defined in

			 section

			 2791(b) of the Public Health

			 Service Act (42 U.S.C.

			 300gg–91(b))).

							

								(iv)

								A long-term care policy,

			 including a nursing home fixed indemnity policy (unless the Secretary

			 determines that such a policy does not provide sufficiently comprehensive

			 coverage of a benefit so that the policy should be treated as a health

			 plan).

							

								(v)

								An employee welfare benefit

			 plan or any other arrangement which is established or maintained for the

			 purpose of offering or providing health benefits to the employees of 2 or more

			 employers.

							

								(vi)

								Health benefits coverage

			 provided under a contract under the Federal employees health benefits program

			 under chapter 89 of title 5, United States Code.

							

							(C)

							Types of plans excluded

							For purposes of subparagraph

			 (A), the term eligible health plan does not include any of the

			 following health plans:

							

								(i)

								The medicare program under

			 title XVIII of the Social Security Act

			 (42 U.S.C.

			 1395 et seq.).

							

								(ii)

								The medicaid program under

			 title XIX of the Social Security Act

			 (42 U.S.C.

			 1396 et seq.).

							

								(iii)

								A medicare supplemental

			 policy (as defined in

			 section

			 1882(g)(1) of the Social Security

			 Act (42

			 U.S.C. 1395ss et seq.).

							

								(iv)

								The health care program for

			 active military personnel under title 10, United States Code.

							

								(v)

								The veterans health care

			 program under chapter 17 of title 38, United States Code.

							

								(vi)

								The Civilian Health and

			 Medical Program of the Uniformed Services (CHAMPUS), as defined in section

			 1072(4) of title 10, United States Code.

							

								(vii)

								The Indian health service

			 program under the Indian Health Care

			 Improvement Act (25 U.S.C. 1601 et seq.).

							

						(4)

						Eligible organization

						The term eligible

			 organization means an organization that provides health benefits

			 coverage under an eligible health plan.

					

						(5)

						Life-threatening condition

						The term

			 life-threatening condition has the meaning given such term under

			 section 201(a)(4).

					

						(6)

						Pediatric palliative care

						The term pediatric

			 palliative care means services of the type to be furnished under the

			 demonstration projects under section 201, including care coordination services

			 (as defined in subsection (a)(1) of such section).

					

						(7)

						Pediatric palliative care consultation services

						The term pediatric

			 palliative care consultation services means services of the type

			 described in section 201(c)(3).

					

						(8)

						Secretary

						The term

			 Secretary means the Secretary of Health and Human Services, acting

			 through the Director of the Agency for Healthcare Research and Quality.

					

					(b)

					Nonmedicare pediatric palliative care demonstration

			 projects

					

						(1)

						Establishment

						The Secretary shall establish

			 demonstration projects under this section at the same time as the Secretary

			 establishes the demonstration projects under section 201 and in accordance with

			 the provisions of this subsection to demonstrate the provision of pediatric

			 palliative care and pediatric palliative care consultation services to eligible

			 children who are not entitled to (or enrolled for) coverage under the health

			 plans described in subsection (a)(3)(C).

					

						(2)

						Participation

						

							(A)

							Eligible organizations

							The Secretary shall permit

			 any eligible organization to participate in a demonstration project on a

			 voluntary basis.

						

							(B)

							Eligible children

							Any eligible organization

			 participating in a demonstration project shall permit any eligible child

			 enrolled in an eligible health plan offered by the organization to participate

			 in such project on a voluntary basis.

						

					(c)

					Services under demonstration projects

					

						(1)

						Provision of pediatric palliative care and consultation

			 services

						Under a demonstration

			 project, each eligible organization electing to participate in the

			 demonstration project shall provide pediatric palliative care and pediatric

			 palliative care consultation services to each eligible child who is enrolled

			 with the organization and who elects to participate in the demonstration

			 project.

					

						(2)

						Availability of administrative grants

						

							(A)

							In general

							Subject to subparagraph (B),

			 the Secretary shall award grants to eligible organizations electing to

			 participate in a demonstration project for the administrative costs incurred by

			 the eligible organization in participating in the demonstration project,

			 including the costs of collecting and submitting the data required to be

			 submitted under subsection (d)(4)(B).

						

							(B)

							No payment for services

							The Secretary may not pay

			 eligible organizations for pediatric palliative care or pediatric palliative

			 care consultation services furnished under the demonstration projects.

						

					(d)

					Conduct of demonstration projects

					

						(1)

						Sites

						The Secretary shall conduct

			 demonstration projects in at least 4, but not more than 8, sites.

					

						(2)

						Selection of sites

						The Secretary shall select

			 demonstration sites on the basis of proposals submitted under paragraph (3)

			 that are located in geographic areas that—

						

							(A)

							include both urban and rural

			 eligible organizations; and

						

							(B)

							are geographically diverse

			 and readily accessible to a significant number of eligible children.

						

						(3)

						Proposals

						

							(A)

							In general

							The Secretary shall accept

			 proposals to furnish pediatric palliative care and pediatric palliative care

			 consultation services under the demonstration projects from any eligible

			 organization at such time, in such manner, and in such form as the Secretary

			 may require.

						

							(B)

							Application for administrative grants

							If the eligible organization

			 desires to receive an administrative grant under subsection (c)(2), the

			 proposal submitted under subparagraph (A) shall include a request for the

			 grant, specify the amount requested, and identify the purposes for which the

			 organization will use any funds made available under the grant.

						

						(4)

						Collection and submission of data

						

							(A)

							Collection

							Each eligible organization

			 participating in a demonstration project shall collect such data as the

			 Secretary may require to facilitate the evaluation to be completed under

			 subsection (e)(1).

						

							(B)

							Submission

							Each eligible organization

			 shall submit the data collected under subparagraph (A) to the Secretary at such

			 time, in such manner, and in such form as the Secretary may require.

						

						(5)

						Duration

						The Secretary shall complete

			 the demonstration projects within a period of 5 years that includes a period of

			 1 year during which the Secretary shall complete the evaluation under

			 subsection (e)(1).

					

					(e)

					Evaluation and reports to Congress and eligible

			 organizations

					

						(1)

						Evaluation

						During the 1-year period

			 following the first 4 years of the demonstration projects, the Secretary shall

			 complete an evaluation of the demonstration projects.

					

						(2)

						Reports

						

							(A)

							Interim report

							Not later than the date that

			 is 2 years after the date on which the demonstration projects are implemented,

			 the Secretary shall submit an interim report to Congress and each eligible

			 organization participating in a demonstration project on the demonstration

			 projects.

						

							(B)

							Final report

							Not later than the date that

			 is 1 year after the date on which the demonstration projects end, the Secretary

			 shall submit a final report to Congress and each eligible organization

			 participating in a demonstration project on the demonstration projects that

			 includes the results of the evaluation conducted under paragraph (1) together

			 with such recommendations for legislation or administrative action as the

			 Secretary determines is appropriate.

						

				203.

				Authorization of appropriations

				

					(a)

					In general

					There are authorized to be

			 appropriated—

					

						(1)

						$2,500,000, to carry out the

			 demonstration projects under section 201; and

					

						(2)

						$2,500,000, to carry out the

			 demonstration projects under section 202, including for awarding grants under

			 subsection (c)(2) of such section.

					

					(b)

					Availability

					Sums appropriated under

			 subsection (a) shall remain available, without fiscal year limitation, until

			 expended.

				

